Exhibit 10.1

AMENDMENT NO. 2 TO HUMAN SERUM ALBUMIN INGREDIENT PURCHASE AND SALE AGREEMENT

This Amendment (this “Amendment”) No. 2 to the Human Serum Albumin Ingredient
Purchase and Sale Agreement is made and entered into as of October 8, 2015 by
and between Octapharma USA, Inc., a Virginia corporation (“Supplier”), and Ampio
Pharmaceuticals, Inc., a Delaware corporation (“Customer”). Capitalized terms
used but not defined herein shall have the meanings ascribed to them in the
Original Agreement (as defined below).

RECITALS

WHEREAS, Customer and Supplier previously entered into that certain Human Serum
Albumin Ingredient Purchase and Sale Agreement dated October 10, 2013 and an
Amendment thereto dated February 27, 2015 (together, the “Original Agreement”);
and

WHEREAS, Customer and Supplier desire to amend the Original Agreement as set
forth below.

AGREEMENT

NOW, THEREFORE, the parties hereto agree as follows:

 

1. Amendments to the Original Agreement.

 

  a.         Customer and Supplier hereby agree that, notwithstanding anything
to the contrary in the Original Agreement, (i) from the date of this Amendment
through December 31, 2016, Customer shall have no obligation to purchase any
Products and (ii) Supplier forgives any shortfalls in Customer’s minimum
purchase commitments prior to the date of this Amendment and customers purchase
commitment will extend until Dec 31, 2019 to account for shortfall in 2016.

 

  b.         Unless agreed upon by Octapharma due to further delay in customer’s
product approval beyond Dec 31, 2016, Octapharma reserves the right to legally
enforce the terms of this contract going forward until Dec 31, 2019. Octapharma
also reserves the right to increase pricing no more than 5% of current
contracted per bottle price beginning in 2017 to account for increased
production costs. The increase will be a one-time increase.

 

  c.         The address of Customer in Section 6.2 of the Original Agreement is
hereby deleted and replaced with the following: “373 Inverness Parkway, Suite
200, Englewood, CO 80112”.

 

2. Miscellaneous.

a. Except as effected by this Amendment, the terms and provisions of the
Original Agreement shall remain unchanged and in full force and effect.



--------------------------------------------------------------------------------

b. This Amendment may be executed in any number of counterparts, each of which
shall be deemed an original, but all of which taken together shall constitute
one and the same instrument, and any of the parties hereto may execute this
Amendment by signing any such counterpart. This Amendment may be executed and
delivered by facsimile or by e-mail in portable document format (.pdf) and
delivery of the signature page by such method will be deemed to have the same
effect as if the original signature had been delivered to the other parties.

c. This Amendment shall be governed by, and construed in accordance with, the
laws of the State of New York, without reference to principles of conflict of
laws or choice of laws.

d. The titles and subtitles used in this Amendment are used for convenience only
and are not to be considered in construing or interpreting this Amendment.

e. The Original Agreement, as modified by this Amendment, constitutes the full
and entire understanding and agreement between the parties with regard to the
subjects hereof and no party shall be liable or bound to any other party in any
manner by any representations, warranties, covenants and agreements except as
specifically set forth herein.

[SIGNATURE PAGE TO FOLLOW]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Amendment No. 2 to the
Human Serum Albumin Ingredient Purchase and Sale Agreement as of the date first
written above.

 

CUSTOMER: AMPIO PHARMACEUTICALS, INC. By:   /s/ Gregory A. Gould   Name:  
Gregory A. Gould   Title:   Chief Financial Officer

 

SUPPLIER: OCTAPHARMA USA, INC. By:   /s/ Flemming Nielsen   Name:   Flemming
Nielsen   Title:   President

 

AUTHORIZED DISTRIBUTOR: NOVA BIOLOGICS, INC. By:   /s/ Michael Crowley, Sr.  
Name:   Michael Crowley, Sr.   Title:   President & CEO